Name: 2013/90/EU: Commission Implementing Decision of 18Ã February 2013 approving the plan for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in certain areas of Latvia (notified under document C(2013) 720)
 Type: Decision_IMPL
 Subject Matter: health;  regions of EU Member States;  means of agricultural production;  natural environment;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2013-02-20

 20.2.2013 EN Official Journal of the European Union L 47/70 COMMISSION IMPLEMENTING DECISION of 18 February 2013 approving the plan for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in certain areas of Latvia (notified under document C(2013) 720) (Only the Latvian text is authentic) (2013/90/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the second subparagraph of Article 16(1) and the fourth subparagraph of Article 20(2) thereof, Whereas: (1) Directive 2001/89/EC introduces the minimum Union measures for the control of classical swine fever, including those to be applied in case of confirmation of the presence of classical swine fever in feral pigs. (2) In November 2012 Latvia confirmed the presence of classical swine fever in feral pigs in the eastern part of its territory, along the border with Russia and Belarus. (3) Following the cases in the wild boar, in November 2012 classical swine fever outbreaks in backyard pig holdings were also confirmed in the same area. (4) Latvia has adopted disease control measures as provided for in Directive 2001/89/EC, that have lead to the eradication of the disease from those pig holdings. (5) In the light of the epidemiological situation, on 15 January 2013 Latvia submitted to the Commission, in accordance with Directive 2001/89/EC, a plan for the eradication of classical swine fever in the concerned area of that Member State. In addition, as Latvia intends to introduce vaccination of feral pigs, on the same date it also submitted to the Commission a vaccination plan for its approval. (6) The plans submitted by Latvia have been examined by the Commission and found to comply with Directive 2001/89/EC. (7) For the sake of trasparency, it is appropriate to set out in this Decision the geographical areas of Latvia where the eradication plan is to be implemented and where the emergency vaccination of feral pigs is to be applied. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Latvia on 15 January 2013 for the eradication of classical swine fever in the areas referred to in Part 1 of the Annex is approved. Article 2 The plan submitted by Latvia on 15 January 2013 for the emergency vaccination of feral pigs in the areas referred to in Part 2 of the Annex is approved. Article 3 Latvia shall bring into force the laws, regulations and administrative provisions for implementing the plans referred to in Articles 1 and 2. Article 4 This Decision is addressed to the Republic of Latvia. Done at Brussels, 18 February 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. ANNEX PART 1 Areas covered by the eradication plan In the novads of AlÃ «ksnes the pagasti of Pededzes and Liepnas. In the novads of RÃ zeknes the pagasti of PuÃ ¡as, MÃ koÃ kalna and Kaunatas. In the novads of Daugavpils the pagasti of Dubnas, ViÃ ¡Ã ·u, AmbeÃ ¼u, BiÃ ·ernieku, MaÃ ¼inovas, Naujenes, Tabores, Vecsalienas, Salienas, Skrudalienas, Demenes and Laucesas. In the novads of Balvu the pagasti of VÃ «ksnas, KubuÃ ¼u, Balvu, BÃ rzkalnes, Lazdulejas, BrieÃ ¾uciema, VectilÃ ¾as, TilÃ ¾as, KriÃ ¡jÃ Ã u and BÃ rzpils. In the novads of RugÃ ju the pagasti of RugÃ ju and Lazdukalna. In the novads of ViÃ ¼akas the pagasti of Ã ½iguru, Vecumu, Kupravas, SusÃ ju, MedÃ evas and Ã Ã ·ilbÃ nu. In the novads of Baltinavas the pagasts of Baltinavas. In the novads of KÃ rsavas the pagasti of Salnavas, Malnavas, GoliÃ ¡evas, MÃ rdzenes and MeÃ ¾vidu. In the novads of Ciblas the pagasti of PuÃ ¡mucovas, LÃ «dumnieku, Ciblas, Zvirgzdenes and Blontu. In the novads of Ludzas the pagasti of Ã ukÃ ¡u, BriÃ £u, Isnaudas, Nirzas, Pildas, RundÃ nu and Istras. In the novads of Zilupes the pagasti of ZaÃ ¼esjes, Lauderu and Pasienes. In the novads of Dagdas the pagasti of AndzeÃ ¼u, Ezernieku, Ã Ã ·aunes, SvariÃ u, BÃ rziÃ u, Ã ¶epovas, AsÃ «nes, Dagdas, Konstantinovas and Andrupenes. In the novads of Aglonas the pagasti of KastuÃ ¼inas, GrÃ veru, Ã Ã ·eltovas and Aglonas. In the novads of KrÃ slavas the pagasti of Aulejas, KombuÃ ¼u, Skaistas, RobeÃ ¾nieku, Indras, Piedrujas, KalnieÃ ¡u, KrÃ slavas, Kaplavas, Ã ªdrÃ «Ã ¡u and Izvaltas. PART 2 Areas covered by the emergency vaccination plan In the novads of AlÃ «ksnes the pagasti of Pededzes and Liepnas. In the novads of RÃ zeknes the pagasti of PuÃ ¡as, MÃ koÃ kalna and Kaunatas. In the novads of Daugavpils the pagasti of Dubnas, ViÃ ¡Ã ·u, AmbeÃ ¼u, BiÃ ·ernieku, MaÃ ¼inovas, Naujenes, Tabores, Vecsalienas, Salienas, Skrudalienas, Demenes and Laucesas. In the novads of Balvu the pagasti of VÃ «ksnas, KubuÃ ¼u, Balvu, BÃ rzkalnes, Lazdulejas, BrieÃ ¾uciema, VectilÃ ¾as, TilÃ ¾as, KriÃ ¡jÃ Ã u and BÃ rzpils. In the novads of RugÃ ju the pagasti of RugÃ ju and Lazdukalna. In the novads of ViÃ ¼akas the pagasti of Ã ½iguru, Vecumu, Kupravas, SusÃ ju, MedÃ evas and Ã Ã ·ilbÃ nu. In the novads of Baltinavas the pagasts of Baltinavas. In the novads of KÃ rsavas the pagasti of Salnavas, Malnavas, GoliÃ ¡evas, MÃ rdzenes and MeÃ ¾vidu. In the novads of Ciblas the pagasti of PuÃ ¡mucovas, LÃ «dumnieku, Ciblas, Zvirgzdenes and Blontu. In the novads of Ludzas the pagasti of Ã ukÃ ¡u, BriÃ £u, Isnaudas, Nirzas, Pildas, RundÃ nu and Istras. In the novads of Zilupes the pagasti of ZaÃ ¼esjes, Lauderu and Pasienes. In the novads of Dagdas the pagasti of AndzeÃ ¼u, Ezernieku, Ã Ã ·aunes, SvariÃ u, BÃ rziÃ u, Ã ¶epovas, AsÃ «nes, Dagdas, Konstantinovas and Andrupenes. In the novads of Aglonas the pagasti of KastuÃ ¼inas, GrÃ veru, Ã Ã ·eltovas and Aglonas. In the novads of KrÃ slavas the pagasti of Aulejas, KombuÃ ¼u, Skaistas, RobeÃ ¾nieku, Indras, Piedrujas, KalnieÃ ¡u, KrÃ slavas, Kaplavas, Ã ªdrÃ «Ã ¡u and Izvaltas.